UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7586


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANGELA MUSE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:03-cr-00554-JFM-1)


Submitted:   February 29, 2016            Decided:   March 17, 2016


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angela Muse, Appellant Pro Se. Bonnie S. Greenberg, Assistant
United States Attorney, Matthew Paul Phelps, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Angela Muse appeals the district court’s order affirming

the memorandum opinion and order of the magistrate judge and

overruling     Muse’s       objection         to   the    writ    of     continuing

garnishment.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.         United States v. Muse, No. 1:03-cr-00554-JFM-1

(D.   Md.   July   16   &   Sept.   24,   2015).         We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                          2